

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
 
N/A
1
2
2. AMENDMENT/MODIFICATION NO
Modification 0005
3. EFFECTIVE DATE
     See Block 16 C
4. REQUISITION/PURCHASE REQ. NO
N/A
5. PROJECT NO. (If applicable)
           N/A
6. ISSUED BY CODE
N/A
7. ADMINISTERED BY (If other than Item 6)    CODE
N/A
DHHS/ASPR/AMCG
330 Independence Avenue, SW,
Room G640,
Washington, DC 20201


 


 
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(X )
9A. AMENDMENT OF SOLICITATION NO.
 
 
 
SIGA TECHNOLOGIES, INC.
35 E 62nd Street
New York, NY 10065
 
9B. DATED (SEE ITEM 11)




            
  
  X
10A.MODIFICATION OF CONTRACT/ ORDER NO.
                    HHSO100201100001C
 
 
10B. DATED (SEE ITEM 13)
CODE N/A
FACILITY CODE N/A
 
5/13/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
~ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ~ is extended, ~ is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning          copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment, you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required) N/A
N/A
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS, IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(Y)
A.    THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
 
 
B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).


X
C.    THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
              FAR 52.243-1 Changes – Fixed Price, (Aug1987)
 
D.    OTHER (Specify type of modification and authority)


E. IMPORTANT: Contractor [] is not, [X] is required to sign this document and
return _1_ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)
PURPOSE:  This purpose of this modification is to incorporate the Quality
Agreement dated (January 2012; 19 pages), and is listed as attachment 14 under
Section J (List of Attachments). The revision is in accordance with the contract
requirement under section C.5.2, and F.3.3 – Reporting Requirements, Project
BioShield Specific Deliverables 8.


FUNDS ALLOTED PRIOR TO MOD #5 $435,467,220.00
FUNDS ALLOTTED WITH MOD #5 $ 0.00
TOTAL FUNDS ALLOTED TO DATE $435,467,220.00 (Unchanged)
EXPIRATION DATE: May 12, 2016 (Unchanged)
CONTRACT FUNDED THROUGH: May 12, 2016 (Unchanged)


Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect
15A. NAME AND TITLE OF SIGNER (Type or print)
       Dennis E. Hruby, PhD
       Chief Scientific Officer
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
        Darrick A. Early, Contracting Officer
        DHHS/ASPR/AMCG
15B. CONTRACTOR/OFFEROR


/s/ Dennis E. Hruby    
(Signature of person authorized to sign)
15C. DATE SIGNED


02 Feb 2012
      
16B. UNITED STATES OF AMERICA


BY /s/ Darrick A. Early    
(Signature of Contracting Officer)
16C. DATE SIGNED


7 Feb 2012
         

NSN 7540-01-152-8070    OMB No. 0990—0115 STANDARD FORM 30 (REV. 10-83)







--------------------------------------------------------------------------------



Contract No. HHSO100201100001C
Modification No.5
Continuation Sheet
Block 14
Page 2 of 2



1.
Section J is revised by adding Attachment 14 – Quality Agreement



The Quality Agreement dated January 2012 between SIGA Technologies and the
Division of the Strategic National Stockpile/Centers for Disease Control and
Prevention and the Biomedical Advanced Research and Development Authority is
hereby attached to and made a part of the Contract.


All other terms and conditions of contract HHSO100201100001C remain unchanged.


END OF MODIFICATION 5 TO HHSO100201100001C



